DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 16, 2022 is acknowledged.
Claims 9-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0066, line 13, “has” should be changed to --have--.
In paragraph 0080, line 10, “less” should be changed to --less than--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not accurately describe applicant’s invention because applicant’s invention does not include “a step of pressing the material in which the hole part has been formed into a die to perform drawing in a radial direction on a portion of the material at which the spline shaft part and the intermediate shaft part are formed, and prolonging a length along the axial direction of the hole part at the same time by forging” because the spline shaft part and the intermediate shaft part are not already formed when this step is performed. This rejection could be overcome by changing “are” to --are to be-- in line 9 of claim 1.
Claim 2 does not accurately describe applicant’s invention because applicant’s invention does not include “a step of forming a spline groove along the axial direction on an outer circumference of the spline shaft part by pressing the material into a die, by forging” because the spline shaft part is not formed when this step is performed. This rejection could be overcome by changing “the spline shaft part” to --a portion of the material at which the spline shaft part is to be formed-- in line 4 of claim 2.
The limitation in claim 4 that “the length along the axial direction of the hole part is prolonged…by forging” is redundant, since this limitation is already set forth in claim 1. This rejection could be overcome by changing “the length along the axial direction of the hole part is prolonged, and a diameter of the hole part is reduced,” to “a diameter of the hole part is reduced”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soo (KR 2015-0093942 A). Soo discloses a method of manufacturing a shaft that comprises a spline shaft part (e.g., the “spline 35” on one end of the shaft) to be coupled with an input shaft, a stopper part (e.g., the “spline 35” on the other end of the shaft) to be coupled with an output shaft, and an intermediate shaft part (e.g., the remainder of the shaft) that couples the spline shaft part with the stopper part, the method comprising: a step of forming a hole part 2 recessed in an axial direction from one end of a pillar-shaped material 1 by forging (“piercing” – paragraphs 0012 and 0017 of the English translation); a step of pressing the material in which the hole part has been formed into a die 11 to perform drawing in a radial direction on a portion of the material at which the spline shaft part and the intermediate shaft part are to be formed, and prolonging a length along the axial direction of the hole part at the same time by forging, wherein a mandrel 10 is inserted into the hole part to perform the forging; and a step of forming a spline groove along the axial direction on an outer circumference of a portion of the material at which the spline shaft part is to be formed by pressing the material into a die 12’, by forging (paragraph 0020 of the English translation). The hole part is continuously formed along the axial direction from an end part of the spline shaft part to the intermediate shaft part (Figs. 2-7). The length along the axial direction of the hole part is five or more times a diameter of the hole part (Figs. 3-7). The hole part includes a bottom face intersecting with the axial direction, and an inner wall surface along the axial direction (Figs. 2-7), and a metal flow at a position overlapped with the bottom face is continuously formed along the inner wall surface (since the hole part is formed by forging). The shaft in Soo is “for an automobile transmission” (paragraph 0001 of the English translation), whereas the claimed shaft is “for a steering device”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The shaft in Soo is capable of being used for a steering device, and it therefore meets the claim.
Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above (including the suggested change to claim 1), and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614